LeSUEUR, Judge.
Defendant has appealed from a decree requiring that he maintain the premises in which his estranged wife was then residing and that he pay alimony to her in the sum of $1,200.00 per month.
The thrust of this appeal is somewhat unusual. The defendant’s primary complaint is that both phases of the judgment are vague in that each fails to provide for the unknown contingencies of life, such as a breakdown in one of the primary systems in the house (i. e., the airconditioning) or a fluctuation in his income which is significantly predicated upon oil royalties. These problems always exist and no judgment will ever fix the entire range of eventualities within its terms.
It is for this reason that alimony decrees remain interlocutory, a provision which the defendant overlooks. Should any of the contingencies which he fears come to pass, then he may, in each instance, resort to the trial court for an appropriate modification, as may his wife. Until that time, any action by this court would be advisory and inappropriate.
Any of the difficulties which defendant fears resulting from the injunction against mutual molestation, interference or disturbance would fall within the same rule.
For the above reasons, the judgment appealed is affirmed.
Affirmed.